Exhibit 10.27.2

EXECUTION VERSION

 

GENERAL ELECTRIC CAPITAL CORPORATION

901 Main Avenue

Norwalk CT  06851

 

November 24, 2015

 

 

 

Penske Automotive Group, Inc.

 

2555 Telegraph Road

 

Bloomfield Hills, MI 48302

 

Attention:

Executive Vice President and CFO

 

 

Re:

Notice and Confirmation of Assignment of Amended and Restated PAG Co-Obligation
Fee, Indemnity and Security Agreement

 

Dear Dave:

 

Reference is made to that certain PAG Co-Obligation Fee, Indemnity and Security
Agreement, dated as of April 30, 2012 (the “Original Agreement”) and that
certain Amended and Restated PAG Co-Obligation Fee, Indemnity and Security
Agreement, dated as of March 17, 2015 (the “COFIS Agreement”),  between Penske
Automotive Group, Inc. (“PAG”) and General Electric Capital Corporation
(“Original Capital”).  Capitalized terms used but not defined herein shall have
the meanings given them in the COFIS Agreement; unless otherwise specified,
references herein to any Section are references to such Section of the COFIS
Agreement.

In connection with the Fall Away Event, the relevant parties entered into a
Second Amended and Restated Limited Liability Agreement of LJ VP Holdings LLC
(“Holdings”) and into an amendment to the Fourth Amended and Restated Limited
Partnership Agreement of Penske Truck Leasing Co., L.P. (the “Partnership”) to
reflect (a) the Fall Away Event, (b) the withdrawal of the remaining Original
Capital subsidiary member of Holdings, (c) the return of certain partnership
interests in the Partnership to such member, (d) the reduction of the obligation
of Holdings to pay a percentage of the total obligations of Original Capital
under the notes and indenture described in the recitals of the COFIS Agreement
(the “Notes” and the “Indenture”, respectively) to the extent of Holdings’ cash
equivalents from 100% to 50.1% and (e) certain other events with respect to
Holdings and the Partnership;

On March 18, 2015, certain subsidiaries of Original Capital sold a 20% limited
partnership interest in the Partnership to certain subsidiaries of Mitsui & Co.,
Ltd. (“Mitsui”), and such subsidiaries of Mitsui, the remaining Original Capital
subsidiaries with partnership interests in the Partnership, PTLC and PAG entered
into a Fifth Amended and Restated Limited Partnership Agreement of the
Partnership.

Original Capital owns all of the capital stock of General Electric Credit
Corporation of Tennessee, a Tennessee corporation (“GE Tennessee”).



-  1  -

--------------------------------------------------------------------------------

 



On the date hereof, in furtherance of a reorganization of Original Capital (the
“Reorganization”), Original Capital has contributed and assigned its rights and
obligations under the Original Agreement, the COFIS Agreement, the PTLC
Co-Obligation Fee, Indemnity and Security Agreement, dated as of April 30, 2012
and the Amended and Restated PTLC Co-Obligation Fee, Indemnity and Security
Agreement, dated as of March 17, 2015, to GE Tennessee. All of the outstanding
stock of GE Tennessee and Original Capital’s interests in the other Original
Capital subsidiaries that are partners in the Partnership, together with
substantial other assets of Original Capital will be contributed to GE Capital
US Holdings, Inc., a Delaware corporation (“GE Capital US
Holdings”).  Thereafter the entity that is currently Original Capital will merge
into General Electric Company (“GE”), which will thereby become the obligor with
respect to the Notes as outstanding on the date hereof and the Indenture with
respect to such Notes.  Ultimately, as part of the Reorganization, GE Capital US
Holdings will become a wholly owned subsidiary of GE Capital Global Holdings,
LLC, a Delaware limited liability company (“GE Capital Global Holdings”), that
will be a wholly owned subsidiary of GE.  Upon completion of the Reorganization,
GE Capital Global Holdings will, through GE Capital US Holdings and other
holding companies, own the assets and businesses that were owned by Original
Capital and its subsidiaries immediately before the Reorganization as more fully
described in this letter agreement.

The parties hereto acknowledge and agree that the right, title and interest of
Original Capital in and to the Original Agreement and the COFIS Agreement
(including for tax purposes PAG’s Funding Loan) have been assigned and
contributed to GE Tennessee and the obligations of Original Capital thereunder
have been assumed by GE Tennessee.  In furtherance of the foregoing, subject to
the terms and conditions contained herein, the parties hereto agree, with the
intent to be legally bound, that the terms and provisions of the COFIS Agreement
shall be interpreted and applied as follows:

 

1.



References to “GECC”.  Except as otherwise specified herein, the term “GECC” as
used in the COFIS Agreement means GE Tennessee and not Original Capital; such
change is for simplification of drafting and not to imply any legal relationship
between the two entities. 

a.



The term “GECC” as used in the “Whereas” clauses at the head of the COFIS
Agreement, the definition of “Co-Obligation”, the definition of “Bond
Indenture”, Section 5, Section 6, Sections 9(b), 9(c) and 9(f) and Section 11.3
shall continue to mean Original Capital. 

b.



The definition of “GECC Revolver” is hereby deleted.

c.



The term “GECC” as used in the definition of “Transaction Documents”, the second
and third sentences of Section 4(d), Section 10, the second sentence of Section
11.2 and Section 11.4(b) shall mean GE Tennessee or Original Capital.

d.



The term “GECC” as used in the first sentence of Section 9(g) shall mean
Original Capital or GE Tennessee, as the case may be.



-  2  -

--------------------------------------------------------------------------------

 



e.



The term “GECC” as used in the first sentence of Section 11.2 shall mean GE
Tennessee and Original Capital.

2.



Designation of Agent.  From the date hereof, GE Tennessee is designated as the
“Agent”.

 

3.



Holdings Payment Amounts.  “Holdings Payment Amounts” shall mean any amounts
paid by Holdings to Original Capital prior to the date hereof or to GE Tennessee
pursuant to section 10.1 of the Holdings LLC Agreement, which will be deemed
distributed when paid to Original Capital prior to the date hereof or to GE
Tennessee in accordance with such section.

 

4.



PAG Co-Obligation Fee.  The requirements of Section 2 of the COFIS Agreement are
only applicable to the extent PAG has not previously paid the Co-Obligation Fee
to Original Capital.

 

5.



Indemnification.  The first sentence of Section 3 shall be interpreted and read
as follows:

 

Without limiting any other rights which GE Tennessee may have hereunder, under
any of the other Transaction Documents or under applicable Law, subject to
Section 10, PAG hereby agrees to indemnify GE Tennessee for and pay to GE
Tennessee (i) whether or not the Bonds are outstanding, the PAG Co-Obligation
Percentage of the amount of any interest that was scheduled to become due on the
Bonds as of the Effective Date, accruing from the Effective Date until the
originally scheduled maturity date of the Bonds, with any such deemed accrual
being due and payable upon each originally scheduled payment date (such payments
of deemed accrual amounts to be the applicable obligation, notwithstanding that
the aggregate of these payments may exceed the interest component of the
redemption price, if any, paid by General Electric Company on the Bonds),
(ii) the PAG Co-Obligation Percentage of any principal payments to become due on
the Bonds as in effect on the Effective Date, with such obligation becoming due
and payable on the originally scheduled maturity date of the Bonds (whether or
not the Bonds remain outstanding until their originally scheduled maturity
date), (iii) without duplication with clauses (i) or (ii), the payments due to
GE Tennessee under Section 11.7 or Section 11.8, (iv) interest at the Default
Rate on any payment referred to in clauses (i) - (iii) hereof or with respect to
the PAG Co-Obligation Fee when such payment was not made on or prior to the due
date thereof and (v) all damages, losses, liabilities, costs and expenses
incurred by GE Tennessee or any of its Affiliates in connection with the failure
of PAG to observe, comply with or perform its material obligations or covenants
hereunder or a breach of any representation or warranty of PAG hereunder (all of
the foregoing clauses (i) - (v) hereof are herein called, collectively, the
“Indemnified Amounts”), which Indemnified Amounts shall be due and payable on
demand (such amounts, as and when payment thereof is demanded, are herein
collectively called the “Indemnity Payments”)). 





-  3  -

--------------------------------------------------------------------------------

 



Furthermore, payments made on interest and trustee’s fees on the Bonds by
Holdings prior to March 18, 2015 have reduced the Indemnified Amounts with
respect to 9.02% of such payments.  Any Holdings Payment Amounts will reduce any
Indemnified Amounts due under the COFIS Agreement with respect to PAG by an
amount equal to 18% of the Holdings Payment Amounts.

 

6.



Security Interest.  PAG confirms that that the right, title and interest of the
secured party in the security interests granted under the Original Agreement and
the COFIS Agreement have been transferred to GE Tennessee.

 

7.



Tax Characterization.  The parties acknowledge and agree that for tax purposes
they will not treat the Bonds as debt of Holdings, but instead will treat the
Bonds as debt of a subsidiary of GE and they further acknowledge and agree that
right, title and interest of Original Capital in and to the Funding Loan shall
be deemed transferred to GE Tennessee on the date hereof.  The reference to
“each member” in Section 9(b) is a reference to each member of Holdings.  The
phrase “and then used by GECC to make payments on, or of financing costs or
other fees or expenses with respect to the Bonds” contained in Sections 9(f) and
(g) shall be disregarded.

 

8.



Reinstatement of Indemnity Obligation.  The reference in Section 10 of the COFIS
Agreement to “the Holdings LLC Amendment prior to its amendment on the date
hereof” refers to the Holdings LLC Agreement as it existed prior to March 17,
2015.

 

9.



Notices.  Notices to GE Tennessee pursuant to Section 11.5 shall be addressed to
“General Electric Credit Corporation of Tennessee, c/o GE Capital US Holdings,
Inc.”, with a copy to “GE Capital US Holdings, Inc.”, each at the same address
previously stated for “GECC” in the COFIS Agreement.

 

By signing this letter agreement, PAG hereby confirms the authority of GE
Tennessee to file, solely at GE Tennessee’s expense, proper financing statements
(Form UCC-1), together with amendments to the UCC Filings (Form UCC-3) naming
PAG, as the debtor, and GE Tennessee, as secured party, in respect of the first
priority, perfected security interest created under the Original Agreement and
the COFIS Agreement.

 

By signing this letter agreement, GE Tennessee and Original Capital represent
and warrant that:  As part of the Reorganization, GE Capital US Holdings will
become a wholly owned subsidiary of GE Capital Global Holdings, that will be a
wholly owned subsidiary of GE.  Upon completion of the Reorganization, GE
Capital Global Holdings will through GE Capital US Holdings and other holding
companies own the assets and businesses that were owned by Original Capital and
its subsidiaries immediately before the Reorganization.  (For the avoidance of
doubt, the following shall not be treated as assets of Original Capital
immediately before the Reorganization: (1) stock and assets of Synchrony
Financial and its subsidiaries and (2) stock and assets sold to third parties.)

 

By signing this letter agreement, each party hereto certifies that (i) such
party has full power, authority and legal right to enter into this letter and to
perform all its respective obligations





-  4  -

--------------------------------------------------------------------------------

 



hereunder, (ii) the execution, delivery and performance of this letter (a) are
within such party’s corporate (or other organizational) powers, have been duly
authorized, are not in contravention of Law or the terms of its Organizational
Documents or of any Material Agreement or undertaking to which such party is a
party or by which such party is bound.  

 

This letter may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed to be an original, and all of which taken
together shall constitute one and the same letter.   Delivery of an executed
counterpart of a signature page of this letter agreement by email or facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 



-  5  -

--------------------------------------------------------------------------------

 



Please acknowledge this letter and your agreement with the foregoing below and
return to our attention.

 

 

Very truly yours,

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Christina L. Selby

 

 

Name: Christina L. Selby

 

 

Title: Vice President

 

 

 

 

 

 

 

GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE

 

 

 

 

 

 

 

By:

/s/Anthony J. Iannini

 

 

Name:  Anthony J. Iannini

 

 

Title: Asst. Secretary and Authorized Signer

 





NOTICE AND CONFIRMATION OF ASSIGNMENT OF PAG COFIS

SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed to by:

 

PENSKE AUTOMOTIVE GROUP, INC.

 

 

By:

/s/J.D. Carlson

 

Name:  J.D. Carlson

 

Title:  CFO

 

 

 



NOTICE AND CONFIRMATION OF ASSIGNMENT OF PAG COFIS

SIGNATURE PAGE

--------------------------------------------------------------------------------

 

 

cc:

Penske Automotive Group, Inc.

 

2555 Telegraph Road

 

Bloomfield Hills, MI 48302

 

Attention:     Executive Vice President and General Counsel

 

 

 

 

Penske Corporation

 

2555 Telegraph Road

 

Bloomfield Hills, MI 48302

 

Attention:     Executive Vice President and General Counsel

 

 

--------------------------------------------------------------------------------